DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 16-17, and 28-29 is/are objected to because of the following informalities:    
With regards to claim(s) 16: in line 9, “transmit to the other vehicle”, was recited perhaps - - transmit to another vehicle- - was meant.
With regards to claim(s) 17: in line 6, “transmit the collaborative lighting plan to another vehicle”, was recited perhaps - - transmit the collaborative lighting plan to the other vehicle- - was meant.
With regards to claim(s) 28: in line 9, “transmit to the other vehicle”, was recited perhaps - - transmit to another vehicle- - was meant.
With regards to claim(s) 29: in line 6, “transmit the collaborative lighting plan to another vehicle”, was recited perhaps - - transmit the collaborative lighting plan to the other vehicle- - was meant.
Appropriate correction is required.
Examiner note: claims 18-27 and 30-39 depend con claims objected above.

Allowable Subject Matter
Claim(s) 1-9, 11, and 13-15 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an method of collaboratively directing headlights among vehicles traveling as a platoon requiring:
determining, by the second vehicle processor, whether the second vehicle can comply with the collaborative lighting plan; transmitting, by the second vehicle processor to the first vehicle, a request to change the collaborative lighting plan in response to determining that the second vehicle cannot comply with the collaborative lighting plan; and receiving, by the second vehicle processor from the first vehicle, an update to the collaborative lighting plan, in combination with other limitations of the claim.
With regards to claim(s) 7: the prior art fail to disclose a/an method of collaboratively directing headlights among vehicles traveling as a platoon requiring:
receiving, from the second vehicle, location information of the second vehicle for determining a position of the second vehicle within the platoon; determining, by the first vehicle processor, the collaborative lighting plan based at least in part on the received location information; determining from the received location information whether the second vehicle is positioned in one of a plurality of perimeter positions of the platoon; and including in the collaborative lighting plan direction for the second vehicle to dim or turn off one or more headlights of the second vehicle in response to determining that the second vehicle is not 
With regards to dependent claim(s) 2-6, 8-9, 11, and 13-15; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
See “Claim Objections” above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENAN LUQUE/Primary Examiner, Art Unit 2844